Esciiweiler, J.
No notice was given to any one by defendant of his intention to- apply for the tax deed, and it is conceded that if the allegation in defendant’s affidavit of non-possession or non-occupancy of the premises was untrue the tax deed is void, — this concession being necessary under the statutes, sec. 75.12, formerly sec. 1175, and sec. 75.14, formerly sec. 1176, and decisions of this court. Potts v. Cooley, 51 Wis. 353, 355, 8 N. W. 153; Elofrson v. Lindsay, 90 Wis. 203, 206, 63 N. W. 89; Towne v. Salentine, 92 Wis. 404, 408, 66 N. W. 395.
At the time of plaintiff’s purchase in June, 1915, there was then across the front of the two lots and near the sidewalk a substantial sign-board, fifty feet long and eleven feet *225high, with the words “Cream City Bill Posting Company” prominently displayed at the top. It had been there for some time before and remained there continuously thereafter, the advertisements being changed from time to time. The Cream City Bill Posting Company was a corporation with an office in the city of Milwaukee engaged in the business of erecting and maintaining similar sign-boards in many other places. It made an agreement with plaintiff in June, 1915, at an agreed rental of $15 per year, for the use of the two lots for the maintenance of said sign-board, and such rental was thereafter duly paid. There were small signs on the lots indicating that they were for sale, with the name and business address of the selling agent. The existence ,of such signs was known to the defendant at and prior to the time of his making his affidavit recited above.
The substantial sign-board maintained upon these premises in continued use for advertising purposes, prominent and conspicuous of itself as well as by the posters it carried, displaying the name of the company so evidently assuming responsibility for its continued maintenance, was notice to one situated as was the defendant that there was a possession or occupancy of these premises within the terms of the law. For such possession or occupancy the plaintiff owner was receiving an annual rental. As between him and the defendant it certainly could not be considered that this was vacant or abandoned property. The term “possession or occupancy,” as found in such statutes, ought not to be construed as requiring an actual and continuous residing thereon by some individual upon whom and at the premises themselves the notice could at all hours be served.
The trial court was therefore clearly right in holding that the tax deed was void for want of proper notice of application for a tax deed.
This renders it unnecessary to consider other questions presented and argued.
By the Court, — Judgment affirmed.